 BANK OF AMERICABank ofAmerica,NationalTrustandSavingsAssociation'andMiscellaneousWarehousemen,Drivers&Helpers,Local986,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica.Case21-RC-10899January 14, 1969DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Sylvan L.Katz." Following the hearing, pursuant to Section102.67 of National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, this case was transferred totheNational Labor Relations Board for Decision.Thereafter, briefs were filed by the Employer andthePetitioner,andalsoa JointMotion andStipulation of Facts was submitted by these parties,which is hereby accepted and made a part of therecordherein,allofwhichhavebeendulyconsidered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds no prejudicialerror. The rulings are hereby, affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent employees of the Employer.3.No question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all employeesemployed in Department 4097 who work in thebasement of the Employer's Data Processing CenterBuilding, 3or,inthealternative,allemployeesemployed in Department 4097 wherever they may beworking.Theseemployeesareclassifiedaspreparationanddistributionclerks, 4andautoThe names of both the Employer and the Petitioner appear as amendedat the hearing.'Service andMaintenance Employees,Local 399, Service EmployeesInternationalUnion,AFL-CIO,was allowed to intervene in thisproceeding on the basis of a showing of interestAfter entering itsappearance to protect its right to appear onthe ballot, theIntervenorwaived any right to participate in stipulations and any other issues thatwould arise,and left the hearing room.101messengers, and are employed in the Employer'sSouthern Division, which includes the area of theState of California south of a line just north ofBakersfield, California. Should such a unit be foundappropriate, the Petitioner would accept, in additionto the above, all outlying auto messengers andpilots, who at no time report to the DPC for work.TheEmployer contends that the employeespetitioned for are office clerical employees, and thattheBoard should find an employerwide unitappropriate,consistingofapproximately 32,000office clerical employees throughout the State ofCalifornia.Alternatively, theEmployer contendsthat the minimal appropriate unit consists of alloffice clerical employees employed at the DPC inthe Southern Division of its Centralized ServicesAdministration,aunitofapproximately 1700employees.The evidence herein indicates that the Employer isone of the largest privately-owned banks in theworld, and that it operates through approximately944 branch banks in the State of California, andalso through branches in various foreign countrieswhich are not under consideration here. In order tooperate this business, the Employer has a detailedadministrative structure, which includes a statewideCentralized Services Administration. This statewidesectionisdivided into northern and southerndivisions, each of which is divided into a CentralizedServicesDivision and a Purchasing, Supplies andServices Division.The employees petitioned for herein are employedin the Centralized Services Division, of the southerndivisionof the Employer's Centralized ServicesAdministration.This,Divisionisprimarilyacomputer operation, through which the Employer isable to maintain a daily balance of the Bank'smonetary position, by processing all transactions,which are in various computer application forms,through the computer. To do this, the records of thetransactionsmust first be transported to the DPCfrom the bank branches where they took place. Thisis the work performed by the auto messengers whoarepetitionedforherein.Having reached thebasement of the DPC, the records are then sortedby -the mail clerks who are likewise petitioned forherein,according to the method of computerapplication, (i.e., keypunch, magnetic ink characterrecognition, tab, etc.), and once sorted they aredelivered to the various areas of the DPC by thesemail clerks.As a product from the computer'saccounting, various reports come out in printedform.These reports are delivered back to thebasement,where the mail clerks remove carbonpaper, separate reports, and sort and prepare themfordeliveryback to the branches by the automessengers.The auto messengers spend 30 to 40percent of their time assisting the mail clerks in'Hereinafter referred to as the DPC.'Hereinafter referred to as mail clerks.174 NILRB No. 21 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirwork. This division operates on a 24-hourbasis,toenable the Employer to process thetransactions overnight, after the branch banks haveclosed,and to return the reports to the branchbanks before they open in the morning.The Employer employs approximately 100 mailclerks and 200 auto messengers at the DPC to dothiswork. In addition, there are approximately 65auto messengers in outlying areas, who never reportto the DPC, but who transport work between thebranch banks and nearby airports, where pilots flythiswork between the outlying branches and LosAngeles. The parties also entered into a post-hearingstipulationthatthereareapproximately40employees classified as preparation and distributionclerksworkingindepartmentsotherthanDepartment 4097, the department in which theemployees petitioned for work.The Petitioner contends that the employeespetitioned for constitute an appropriate unit in viewof the following: (1) the unique nature of the maildepartment in the Employer's operations, as shownby the difference in work surroundings of the mailclerks,who work in the mailroom; (2) the uniquenature within the Employer's operation of the workof the auto messengers; (3) the difference in fringebenefits; (4) the separate location and supervision ofthemail clerks in the mail department; and (5) thelack of significant transfers or interchange. betweenthe employees petitioned for and other groups.TheEmployer contends that the employeespetitioned for have no distinct interests or skills, butare an essential and integral part of a larger groupofofficeclericalemployees in the DPC. TheEmployer contends that the Board should establish abankwide unit as the appropriate bargaining unit,but alternatively contends that the minimum sizedappropriate unit is all the office clerical employeesworking at the DPC and the buildings in theimmediate vicinity.The contentions of the Petitioner are notsupported by the record, even if the outlying automessengers and the pilots were to be included in theunit.Thus, the Employer's Central Office, anotherdepartmentundertheCentralizedServicesAdministration, also has a mail room, with similartablesand sorting racks to those found in thebasement mail room, and both the Central Officeand the Regional Payment Section employeesperformmailsortingfunctions,andsortingoperations are performed in sections of the DPCother than the basement mailroom. Likewise, thereare employees who work in departments other thanthe department petitioned for herein, who have thesame job classification and description as the mailclerks petitioned for herein. As to the messengers,the only aspect of their work which is unique is thatthey are the only employees who transport workbetween the branch banks and the DPC. Some 100other bank employees are also required to drive intheir work, some of these spending as much as 70percent of their time driving, as compared to theauto messengers who spend 30 to 40 percent of theirtime working in the mailroom.The difference in fringe benefits which thePetitionerpoints to is caused by the fact thatemployees who are employed on a part-time orhourly basis are not entitled to share in all of thebenefits available to full-time employees. Part-timeemployees are only eligible for sickness benefits,vacation with pay, and preferred deposit and loanrates, and hourly employees are eligible for only thepreferred deposit and loan rates. Among the automessengers, there are 75 full-time, 137 hourly, and79 part-time employees, and among the clerks in themailroom all 58 are full-time employees. Of the 40clerks working in areas other than the mailroom, 8are full-time, 24 are part-time, and 8 are hourlyemployees.Although this indicates an obviousdifference in benefits, the employees petitioned forare not the only employees denied benefits, since therecord shows that about 25 to 30 percent of all bankemployees are employed less than full-time. Further,although a high percentage of the auto messengersare employed less than full-time, this does not givethem a special community of interest with the mailclerks, all of whom are full-time, or with the generalgroup of preparation and distribution clerks, themajority of whom are employed full-time. -While it is true, as the Petitioner points out, thatboth the auto messengers and mail clerks haveseparate immediate supervision, this supervisionextends only to routine direction of work. Therecord indicates that the lowest level of supervisionwhich effectively recommends hiring and firing isthe position of assistant manager for all operationsof the DPC, with one exception being the supervisorof the outlying auto messengers, and that the reportsof the supervisors below the assistant manager arefully investigated before action is taken. Thus, therecord fails to support the Petitioner's contentionthat these employees are separately supervised fromemployees excluded from the unit. And although therecord shows that these employees are separatelylocated, this is not a sufficient argument for findingappropriate the unit petitioned for herein, especiallyin view of the fact that the mail clerks deliver thesortedmail and bank transactions to the variousdepartments in other areas of the DPC forprocessing, and the auto messengers transport workbetween the various buildings of the CentralizedServices Division, in addition to their branch bankwork.Finally, Petitioner points to a lack of significanttransferor interchange as supporting its unitcontention. The record does show that there is littleifany interchange within this department or withother departments, but while this is a factor to beconsidered,itspresenceorabsenceisnotcontrolling, since it is only one of the numerouselements which the Board considers in' making unitdeterminations. BANK OF AMERICA103As the Employer correctly points out, all of theBank's employees enjoy uniform privileges andbenefits,with the benefits varying only according towhether the employee is employed full-time, or lessthan full-time.Likewise, the employees petitionedfor possess no special skills which set them apartfrom other employees, nor is there any specialtraining required to prepare them for their duties.Finally, in addition to the mail clerks whom thePetitioner would include in the requested unit, thereare other employees in the DPC and the relatedbuildings,some of whom have the same jobclassification,and all of whom perform similarfunctions; and the record also shows that there areother employees in the Bank, in addition to the automessengers, whose work also entails driving. ThePetitioner does not seek to include either of theselatter two groups in the requested unit.While we recognize the fact that the primary dutyof the employees petitioned for is to provide atransportingandsortingfunctionforthetransactions of the branches of the Bank, to enablethe DPC to process these transactions and provide adailybalance for the entire Bank, this is aninsufficient reason for finding appropriate the unitpetitioned for herein.Apart from the driving duties of the automessengers, the duties of the employees petitionedforare similar to those of other office clericalemployees. The personnel policies of the Employerresult in common supervision of all employees inregard to matters of more than a routine nature,identical benefits for all employees dependent onlyupon their hours worked, and standarized pay rateprocedures for all employees. Appropriately, theemployees petitioned for would be included in anoffice clerical unitunless somefactor involved intheir work sets them apart. Customarily the Boardhas not found appropriate a unit limited to asegment of the office clerical employees, eventhough the grouping sought was based on anadministrative or functional division.5In all of the above circumstances, we are of theopinion that neither all of the auto messengers andallof the preparation and distribution clerks, norany parts thereof, as originally requested by thePetitioner, have a sufficient community of interestseparate from that of other employees of theEmployer to warrant their establishment as aseparate appropriate unit for collective-bargainingpurposes.' Accordingly, we shall dismiss the petition.'ORDERIT IS HEREBY ORDEREDthat the petition filedherein be, and it hereby is, dismissed.'SeeGeneral ElectricCompany, 148 NLRB 811,El Paso ElectricCompany,168 NLRB No 136.'See RB.P. Inc, d/b/a RoyalBluePrintCompany,166 NLRB No. 25'In view of our determination herein, we find it unnecessary at this timeto pass on the other unit contentions of the parties